Citation Nr: 0724938	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  98-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right knee strain 
(instability), currently evaluated as 10 percent disabling.

2.  Entitlement to a separate evaluation for right knee 
limitation of motion.

3.  Entitlement to a total evaluation based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from January 1985 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to TDIU was remanded by the Board in 
January 2001.  The issues of entitlement to TDIU and an 
increased rating for right knee strain were remanded in 
December 2004.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right knee instability is no more than slight.

2.  Right knee strain is manifested by pain and limitation of 
flexion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee strain (instability) have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2006).

2.  Right knee limitation of motion is 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim of entitlement to 
TDIU was received in July 1998, prior to the enactment of the 
VCAA.  His claim of entitlement to an increased rating for 
right knee strain was received in October 2001, after the 
enactment of the VCAA.

A letter dated in November 2001 told the veteran that he 
could submit evidence showing that his service connected 
disabilities had increased in severity.  He was asked to 
furnish identifying information so that VA could assist him 
in obtaining evidence.  

An October 2003 letter told the veteran that VA required 
evidence that his right knee disability had increased in 
severity.  He was also advised that VA required evidence 
showing that he was unable to work due to his service 
connected disabilities.  The letter discussed the evidence of 
record and told the veteran how VA would assist him in 
obtaining further evidence.  The specific evidence necessary 
to support the veteran's claims was discussed.

A May 2004 letter asked the veteran to identify or submit 
additional evidence supportive of his claim of entitlement to 
an increased rating for right knee strain.  The veteran was 
told how VA would assist him in developing evidence 
supportive of his claim.

A December 2004 letter told the veteran of the steps taken by 
VA to obtain evidence in his case.  He was asked to submit 
any additional evidence pertaining to his claim.  

In May 2006 the veteran was advised of the manner in which VA 
determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  In 
fact, in January 2007, the veteran indicated that he had no 
additional evidence to submit.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2006).

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees. A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In a VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to adequately compensate for functional loss 
associated with injury to the leg.

The veteran submitted the instant claim for increase in 
October 2001, indicating that he had worsening of his right 
knee disability, to include instability.  He noted that his 
medications had been increased and that he used a cane and 
knee brace.

An April 2002 VA treatment record indicates the veteran's 
complaint of right knee pain that was nonresponsive to 
medication.  He denied recent trauma.  X-rays in April 2002 
were normal.

A private magnetic resonance imaging (MRI) report, dated in 
May 2002 indicates a tear of the posterior half of the medial 
meniscus with no displaced meniscal fragment identified.  The 
provider also noted a hazy increased signal at the anterior 
cruciate ligament which was thought to be a normal variant 
unless there was a strong clinical suspicion of injury.

In August 2002 the veteran underwent right knee arthroscopy 
for a meniscal tear.  In September 2002, the veteran reported 
problems with standing on his knee and of popping, cracking, 
swelling, and pain.  

An April 2003 VA treatment note reflects the veteran's report 
of increased trouble with his right knee since his surgery.  
The provider noted that the veteran's wife did the driving 
because of the veteran's knee.  

In June 2003, the veteran reported that he had pain that 
awakened him from sleep.  The provider noted that the veteran 
used a brace and cane for ambulation.  He was referred to 
physical therapy for strengthening and stretching.  The 
assessment was right knee pain.

An August 2003 VA treatment records shows the veteran's 
complaint of a throbbing sensation from the back of his knee 
shooting down to his foot.  He stated that physical therapy 
had not helped.  

On VA examination in August 2003, the veteran reported that 
his right knee gave out on him on twisting motions.  He 
stated that he had popping and cracking, as well as swelling 
which aggravated his pain.  He indicated that he could not 
arise from a squatting position.  He reported constant 
swelling and a pain level of seven on a scale from one to 
ten.  The examiner noted that the veteran was given a knee 
brace subsequent to his surgery.  He also noted that an April 
2003 MRI study was consistent with a tear of the posterior 
horn of the medial meniscus, with a small joint effusion.  
Physical examination revealed zero degrees of extension and 
35 degrees of flexion, without pain.  There was 1+ swelling 
of the right knee joint, and tenderness over the lateral 
joint space and just below the patella.  Patellar grind was 
positive.  Lachman's and anterior drawer testing were 
negative.  There was a positive McMurray's and pivot with 
pain in the lateral joint space with each motion.  The 
veteran had pain to varus and valgus stress at zero and 30 
degrees of flexion.  The examiner stated that it was not 
feasible to express the extent of any additional limitation 
of function on repetitive use or during a flare-up.  The 
impression was chronic right knee pain with medial meniscus 
tear and chronic patellar tendonitis.

An October 2003 VA treatment record shows that the veteran 
was issued a brace for his knee.  Another October 2003 
treatment note indicates that the veteran ambulated with the 
assistance of a cane.

The veteran was also seen by a VA orthopedic clinic in 
October 2003.  Physical examination revealed tenderness to 
palpation over the lateral joint line anteriorly and 
posteriorly.  There was no tenderness to palpation over the 
medial joint line.  The veteran's knee was stable to varus 
and valgus stress.  Lachman's was negative, and anterior 
drawer was equal to the left side with a firm endpoint.  The 
provider indicated that the examination was consistent with 
lateral meniscus pathology.  He recommended diagnostic 
arthroscopy.

In April 2004 the veteran reported that he had fallen on a 
concrete porch.  His right knee was swollen over the patella, 
but there was no discoloration.  Range of motion was very 
painful.  The medial patella was tender to palpation.  The 
assessment was right knee injury and acute exacerbation of 
right knee pain.  X-rays revealed a normal right knee, with 
no acute injury noted.

An August 2004 VA treatment record notes that the veteran 
ambulated with the assistance of crutches.  

A VA orthopedic consultation report dated in September 2004 
indicates the veteran's complaint of giving way and pain 
associated with his right knee.  Physical examination 
revealed full extension and 130 degrees of flexion.  
Lachman's and pivot testing were negative.  Stepoff testing 
was positive.  There was mild patellar apprehension.  The 
provider noted that the veteran had what appeared to be 
tender palpable medial wall plica.  There was significant 
medial joint line tenderness along with a medial McMurray's 
and a positive flexion rotation test with medial joint 
pathology.  There was no significant lateral joint pathology 
and no effusion.  Patellofemoral grind testing was negative.  
Neurologically, sensation was intact.  The provider noted 
that X-rays of the veteran's right knee were essentially 
unremarkable.  He also noted that MRI testing in April 2003 
revealed an abnormal medial meniscus and a possible injury to 
the anterior cruciate ligament.  He indicated however, that 
the veteran's anterior cruciate ligament appeared to be 
intact.  The assessment was internal derangement of the right 
knee, probably retained fragment of the posterior horn of the  
medial meniscus; possible medial wall plica; and stable 
anterior cruciate ligament.  The provider discussed treatment 
options with the veteran, who declined surgery.  He placed 
the veteran on a program of exercise and noted that his knee 
problem should not be treated with narcotics.  

In May 2006 the veteran requested right knee replacement.  A 
prosthetic consultation was ordered so that the veteran could 
get a new knee brace.

Instability

It is clear from the General Counsel opinions that limitation 
of motion and instability are to be separately rated.  It is 
also clear that diagnostic code 5257 does not contemplate 
limitation of motion.  

The AOJ has assigned a 10 percent evaluation for the 
veteran's knee disability.  The AOJ specifically used 
diagnostic code 5257 which contemplates instability or 
subluxation; it does not contemplate limitation of motion.  
The AOJ noted that a 10 percent evaluation is granted if 
there is slight recurrent subluxation or instability.  Based 
upon the words in the rating decision and the use of 
diagnostic code 5257, it may only be concluded that the AOJ 
did that which it intended to do.  Whether this determination 
by the AOJ was correct is a matter for the AOJ to resolve.

The Board concludes that an evaluation in excess of 10 
percent for instability or subluxation is not warranted.  The 
current evaluation contemplates slight instability or 
subluxation.  In order to warrant a higher evaluation, the 
disability must approximate moderate knee impairment.  The 
Board also observes that there is little reliable evidence of 
instability that would warrant a higher evaluation under 
diagnostic code 5257.  While the veteran complains of 
instability, objective evaluation has consistently indicated 
no such manifestations.  In fact, evaluation in October 2003 
revealed that the veteran's right knee was stable to varus 
and valgus stress.  The veteran's anterior cruciate ligament 
was noted to be intact in September 2004.  The Board 
concludes that the most probative evidence establishes that 
the veteran does not have more than slight instability, 
assuming that he has any instability.  The Board also 
concludes that the examination reports prepared by skilled 
examiners is more probative than the veteran's generally 
unsupported lay statements.

Limitation of Motion

Having carefully reviewed the evidence pertaining to the 
veteran's right knee strain, the Board has concluded that a 
separate 10 percent evaluation for limitation of flexion is 
warranted.  In this regard, the Board observes that the 
veteran's right knee disability involves pain caused by a 
meniscal tear, which is verified by MRI evidence.  X-rays 
have repeatedly been normal.  As noted above, the maximum 
evaluation for symptomatic removal of the semilunar cartilage 
is 10 percent.  As such, a higher evaluation is not available 
under diagnostic code 5259.

The evidence establishes that the veteran has periarticular 
pathology.  The evidence also establishes that he has painful 
and limited motion.  Under the circumstances, at least the 
minimum compensable evaluation for the joint is warranted.  
38 C.F.R. § 4.59.  The now assigned 10 percent evaluation 
contemplates the functional equivalent of limitation of 
flexion to 45 degrees.  In order to warrant a higher 
evaluation, there would need to be limitation of flexion to 
30 degrees or the functional equivalent of limitation of 
flexion to 30 degrees.  

With respect to the possibility of a higher evaluation based 
on limitation of motion, the Board  notes that at worst, the 
veteran's right knee flexion was measured at 35 degrees in 
August 2003.  Subsequently in September 2004, the veteran had 
130 degrees of flexion.  Extension has been consistently 
full, at zero degrees.  As such, a higher evaluation is not 
warranted for limitation of motion of the right knee.  More 
specifically, the evidence generally establishes an adequate 
range of motion with some pain on motion.  However, he is not 
functionally limited to 30 degrees of flexion.  In addition, 
extension does not warrant a separate evaluation as his 
extension is normal.

The veteran has consistently complained of pain, and is noted 
to use a cane or crutches for assistance with ambulation.  
The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca, supra.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of flexion limited to 30 degrees, impairment of 
extension, nor ankylosis required for a higher evaluation.  

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent for right knee strain 
(limitation of flexion) is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee strain (instability) is denied.

A separate 10 percent evaluation for right knee limitation of 
motion is granted.

REMAND

As an initial matter, the Board observes that the VCAA is 
also applicable to the remaining issue on appeal.

The veteran's claim of entitlement to TDIU was originally 
denied by the RO in March 2000.  At that time, the veteran 
was in receipt of service connected benefits for right wrist 
fusion with a 40 percent evaluation, right knee strain with a 
10 percent evaluation, left iliac crest graft with a 10 
percent evaluation, and appendectomy scar with a 
noncompensable evaluation.  The combined evaluation was 50 
percent.  Since that time, service connection has been 
granted for degenerative joint disease of the left and right 
hips, with 10 percent evaluations for each hip.  Now a 
separate evaluation has been assigned for right knee 
limitation of flexion.

Additionally, the report of an April 2007 employability 
feasibility evaluation were added to the record in May 2007.  
The evaluator noted that the veteran suffered from multiple 
disabilities, including orthopedic impairments, amyotrophic 
lateral sclerosis, sciatica, and chronic pain.  He also noted 
that the veteran had psychiatric symptomatology and was being 
treated for panic attacks and anxiety.  He indicated that the 
veteran had significant postural limitations due to his 
orthopedic impairments.  He concluded that the veteran was 
permanently and totally disabled.  However, he did not 
specify whether the veteran's service-connected disabilities 
alone rendered him unable to secure or follow a substantially 
gainful occupation.  As such, the Board concludes that an 
additional examination is necessary to address this question.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claim may be made.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine whether he is unable to 
secure or follow a substantially gainful 
occupation due solely to his service-
connected disabilities.  Upon examination 
and review of the entire claims folder, 
the examiner should indicate whether the 
veteran's service-connected disabilities 
render him unable to secure or follow a 
substantially gainful occupation.  

In the examination request, the AOJ 
should advise the examiner of the nature 
and extent of the veteran's service 
connected disabilities.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


